Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is the initial office action based on the divisional application filed on 12/27/2020. Claims 1-6 as originally filed are considered here.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 3/11/2021. 

Information Disclosure Statement
The Information Disclosure Statements filed on 12/27/2020 have been considered.

Oath/Declaration
The oath or declaration filed on 12/27/2020 is acceptable. 

Drawings
The drawings filed on 12/27/2020 are acceptable.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. Title such as, “METHOD OF MANUFACTURING MAGNETORESISTIVE RANDOM ACCESS MEMORY (MRAM) DEVICE” should be indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagel et al (US 2019/0140019; Nagel hereinafter).

With regard to claim 1, Nagel discloses a method for fabricating semiconductor device 100 (e.g. Figs.3-14 with corresponding texts), comprising: 
forming a first magnetic tunneling junction (MTJ) 210 (para[0050]) on 
a substrate (para[0015]; CMOS die has a substrate); 
forming a first ultra low-k (ULK) dielectric layer 350 (para[0041]; although para[0041] discloses layer 350 as low-k material, para[0025] discloses, “In the discussion below, both low-k and ultra low-k ILD materials are collectively referred to as low-k ILD materials’. So, layer 350 is interpreted as ultra low-k layer. Furthermore, low-k and ultra low-k are relative and low-k can be interpreted as ultra low-k unless dielectric constant is defined explicitly in the claim which is not the case) on the first MTJ 210; 
performing a first etching process (Fig.10; para[0045]) to remove part of the first ULK dielectric layer 350 (part of the layer 350 is removed as shown in Fig.10) and 
form a damaged layer 330a (etch stop layer 330a is interpreted as “damaged” layer because this layer is used as an etch stop layer and top surface of this layer 330 is damaged during etching even if it is small amount) on the first ULK dielectric layer 350; and 
forming a second ULK dielectric layer 380 (para[0046]; although para[0046] discloses layer 380 as low-k material, para[0025] discloses, “In the discussion below, both low-k and ultra low-k ILD materials are collectively referred to as low-k ILD materials”. So, layer 380 is interpreted as ultra low-k layer. Furthermore, low-k and ultra low-k are relative and low-k can be interpreted as ultra low-k unless dielectric constant is defined explicitly in the claim which is not in the case) on the damaged layer 330a.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nagel in view of Fujimoto et al (US 2005/0112879; Fujimoto hereinafter).

With regard to claim 2, Nagel discloses the limitation of the method of claim 1 with the exception of wherein the first etching process comprises bombarding nitrogen gas (N2) into the first ULK dielectric layer to form the damaged layer. However, Fig.2 of Fujimoto discloses wherein the first etching process comprises bombarding nitrogen gas (N2) (para[0006]) into the first ULK dielectric layer 64 to form the damaged layer 62. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Fujimoto’s etch chemistry of nitrogen within Nagel’s process for stability and high selectivity (para[009] of Fujimoto).






Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Claim 3 would be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim 3 that recites the method particularly with wherein a top surface of the first ULK dielectric layer comprises a curve, the method comprises: performing the first etching process to transform the curve into a V-shape in combination with other elements of the base claim 1.

Claims 4 would be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim 4 that recites the method particularly with forming the first MTJ and a second MTJ on the substrate forming the first ULK dielectric layer on the first MTJ and the second MTJ and forming a first opening between the first MTJ and the second MTJ; performing the first etching process to form a second opening between the first MTJ and the second MTJ; and performing a second etching process to remove part of the first ULK dielectric layer to form a third opening between the first MTJ and the second MTJ before forming the second ULK dielectric layer in combination with other elements of the base claim 4.

The dependent claims 5-6 are allowable at least for the same reason as claim 4.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM U AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on Increased Flex Schedule. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELIM U AHMED/Primary Examiner, Art Unit 2896